Cite as 2020 Ark. 207
                SUPREME COURT OF ARKANSAS

                                               Opinion Delivered: May   21, 2020
 IN RE BOARD OF CERTIFIED
 COURT REPORTER EXAMINERS




                                     PER CURIAM

       The court appoints the Honorable Blake Batson of Arkadelphia, Circuit Judge,

Ninth-East Judicial Circuit, and Dana Hayden of Fayetteville, Certified Court Reporter, to

the Board of Certified Court Reporter Examiners for three-year terms to expire on July 31,

2023. The court extends its appreciation to these new members for their willingness to serve

on this important board.

       The Honorable Jodi Raines Dennis of Pine Bluff, Circuit Judge, Eleventh-West

Judicial Circuit, Julie Beckman of Greenbrier, Certified Court Reporter, and G. Michael

Ashcraft of Warren, Certified Court Reporter, are reappointed to the Board of Certified

Court Reporter Examiners for three-year terms to expire on July 31, 2023. The court

thanks them for their continued service on this board.

       The court expresses its gratitude to the Honorable Eddy R. Easley of Sheridan,

Circuit Judge, Seventh Judicial Circuit, and Garold W. Pritsch of Hot Springs, Certified

Court Reporter, whose terms have expired, for their years of valuable service to this board.

We wish them well.